Hubbard, J.
The first question which arises in this case is as to the legal character and effect of Pliny Blanchard’s deed, of August 30th 1830, to the trustees of the United Society in Harvard. It is contended by the plaintiff that the deed is wholly void, so that nothing passed by it; and for various reasons. 1st. Because there is not any body of men known in law as the *162trustees of the United Society in Harvard, in the county of Worcester. 2d. Supposing the Shakers to be a church or religious society, still this was not a grant to the society of Shakers, or to the church, or to the deacons of a church. 3d. If intended to be made to the trustees of the church, still that will not give effect to the assignment, because they could not take as trustees, prior to the St. of 1834, c. 183, nor can the intent of the parties be proved by parol. 4th. That it cannot enure as a conveyance to the society, because the grantees are not named or described as deacons of the church, as required by the statute.
As to the company, it is argued that they are merely a voluntary association, not constituted into a religious society according to any known laws or usages of the Commonwealth ; and, consequently, the grant to trustees of such an association is void for want of a grantee capable of taking. It appears by the case, that as early as 1791 a company of persons, denominated Shakers, formed themselves into a community, in the town of Harvard, as a religious society, and entered into covenant relations with each other as a church, according to their peculiar faith and tenets: That as early as March 1801 they chose deacons and a clerk, and by mutual agreement, under seal, appointed their deacons, and their successors in office, to hold the property of the church, and to have the management of its temporal concerns : That in December 1814 they new modelled their covenant, making it more full and formal, and made a new arrangement in regard to the office of deacon, constituting a part family deacons, giving them the oversight of their domestic or internal concerns, and constituting other deacons, or trustees, to whom were committed the charge of their property and business with the world ; which society, in all its essential features, continues under the same organization to the present time.
We are satisfied that the Shakers are, within the meaning of the constitution, a sect or denomination of Christians; and, without considering as to the nature of their legal rights under St. 1785, c. 51, that they are embraced within the terms of St. 1811, c. 6, entitled “an act respecting public worship and *163religious freedom,” and from that time at least had full power to receive donations, gifts and grants, and to manage, improve and use the same, and to elect suitable trustees, agents or officers therefor ; and that they are equally within the purview of St. 1834, c. 183, and of the Rev. Sts. c. 20, § 25; and that, by force of St. 1811, c. 6, (if not legally empowered before,) they were authorized to elect deacons or trustees to take and nold and manage the property of the community.
In regard to the objection to the assignment of Pliny Blan '.hard, that it is neither made to the society eo nomine, nor to the deacons of the church, and that no effect is to be given to it, as made to trustees prior to the St. of 1834, c. 183, we are of opinion that it is not required, in order to give the assignment validity, that it should be made to the society by name, or to the deacons of the church ; but that it is sufficient, under St. 1811, c. 6, that it should be made to trustees of the society, who, as such, as well as their successors, are made capable of taking and holding property. Nor is it necessary, in order to give effect to the deed, that the trustees should be named. It is sufficient that they are so clearly described as to distinguish them from all others, so that there can be no uncertainty in the grant. Hall v. Leonard, 1 Pick. 30. Shaw v. Loud, 12 Mass. 447. It is admitted that Jonathan Chandler and Hosea Winchester were trustees of the society at this time, duly elected agreeably to their constitution and usages. And we are of opinion that the conveyance of the mortgaged premises to them, to hold upon the same conditions upon which they were conveyed to Blanchard, together with a delivery of the note and mortgage deed, was a good assignment of the mortgage ; and that the plaintiff so believed and acted is evident, from the possession he gave to them of the mortgaged premises, and the payments made by him to one of them, and the release he received of one parcel of the premises contained in his deed.
We are, on the whole, satisfied that the property passed by the deed of Blanchard to Chandler and Winchester, the trustees, and to their successors in office; but, in respect to their successors, who were the grantors of the defendant, in order to remedy *164any defect, if any existed, they procured a quitclaim of the premises from Pliny Blanchard to themselves, as trustees, by which they became possessed of his title, if it had not been passed to them by the former deed.
It being settled that the defendant is in possession under a valid conveyance, the next question is as to the nature of hi.i estate. If he made any examination of the title when he purchased, he must have discovered that the trustees held it under a mortgage from the plaintiff, and that the right in equity to redeem it was not released on record. It may appear, therefore, that he has no better title than the trustees; and if they have not foreclosed the mortgage, then the plaintiff’s title, perhaps, may not be affected by the grant to the defendant.
Assuming, then, that the trustees, Chandler and Winchester, were the assignees of the mortgaged premises, the next question is — did they foreclose the mortgage ? And as to this we have not facts enough to determine the point. The indorsement of April 3d 1834, on the mortgage, states that the plaintiff on that day gave to the assignees (Chandler and Winchester) quiet and full possession of the mortgaged premises, to be held by them from that date, for the purpose of foreclosing the mortgage. The St. of 1785, c. 22, which applies to this case, provides that all mortgaged estates may be redeemed, “ unless the mortgagee, or person claiming under him, hath by process of law, or by open and peaceable entry, made in the presence of two witnesses, taken actual possession thereof, and continued that possession peaceably three years.” On the facts, as now stated, it does not appear whether the trustees continued their possession aftei entry, either by themselves or their tenants ; or whether Law rence agreed to pay them rent, or to hold under them; or whether, after their entry, they left the mortgagor in possession without further undertaking or agreement on his part. This is a question of fact to be determined upon the proofs.
If it should be settled that the mortgage was foreclosed, another question arises, to wit, whether the same was afterwards opened by the consent of the trustees. There are very few *165adjudged cases on the subject of opening mortgages which have been once foreclosed; and we consider the question an open one in this Commonwealth.
That a foreclosure may be opened, after the three years have elapsed, by express agreement, or by facts and circumstances from which such an agreement may be satisfactorily inferred, where the parties choose to consider the property as a mere security for an existing debt, and where the rights of others have not intervened, we are inclined to admit. But it cannot be allowed where the facts, which are relied upon, are at all doubtful in their character, or where they may be explained consistently with the right of the mortgagees to retain the estate under the foreclosure. We are aware that the revised statutes make provision only in one instance for the opening of a foreclosure, after the time for redemption has expired. That case is this: Where the mortgagee, or person entitled to the debt secured by the mortgage, shall, after the foreclosure, “ recover judgment for any part of the debt, on the ground that the value of the mortgaged premises, at the time of the foreclosure, was less than the sum due thereon, such recovery shall open the foreclosure, and the mortgagor, or the person claiming or holding under him, may redeem the premises; provided his bill for redemption be brought within one year after the recovery of such judgment.” Rev. Sts. c. 107, § 33. And it is argued, from that provision, that a foreclosure can be opened in no other case, and, if opened, the bill for redemption must be filed within one year after. It must be observed, however, in answer to this argument, that this statute provision relates to a case where the parties have rights secured to them by the express terms of the law. But the cases to which we have referred, where a foreclosure may perhaps be opened, and the mortga gor restored to his right of redemption," are those which result from the agreement of the parties, and not from statutory provisions.
In the case at bar, sundry payments have been made by the mortgagor since the three years after entry for condition broken have expired; admitting, for this purpose, that the pos*166session was continued by the mortgagees so as to perfect their right under their entry. But the value of the premises, at the time when the right of redemption expired, is not stated nor agreed upon; nor does it appear whether the payments were made because the debt was not satisfied, and the party made them, in good faith, towards the payment of the balance of the debt, after crediting the value of the land, or whether they were made under an agreement to open the foreclosure. The only fact that clearly appears is that of payments, after the foreclosure, on account of the debt; but this furnishes no satisfactory evidence of an agreement to open the foreclosure. To raise the question, therefore, the plaintiff must furnish other proofs of an agreement to open the mortgage; for which purpose time will be allowed, as the case comes before us upon an imperfect statement of facts.
If, from either cause stated, there should appear to be a right of redemption in the plaintiff, then he will be compelled to amend his bill, and to introduce the parties who can state the amount of receipts and the sum due on the original note.
For the purpose, therefore, of deciding the points now in issue between the parties, it will be necessary to ascertain the facts in relation to the possession of the estate by the mortgagees, after the entry to foreclose, and the facts and circumstances in regard to the payments after the foreclosure was completed, and the value of the estate at the time the three years had expired, and also its value when the plaintiff offered to redeem, and to introduce the proper parties to the bill.